United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.O., Appellant
and
GENERAL SERVICES ADMINISTRATION,
PUBLIC BUILDING SERVICE,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-1943
Issued: February 27, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 21, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ March 9 and May 23, 2006 merit decisions denying her claims for
additional employment-related conditions and periods of disability. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish that she
sustained reflex sympathetic dystrophy (RSD) of the left leg, myofascial pain disorder, or painrelated depression due to her June 2, 2004 employment injury; (2) whether appellant met her
burden of proof to establish that she sustained disability for the periods March 6 to 17 and
April 3 to October 27, 2005 due to her June 2, 2004 employment injury; and (3) whether the
Office properly denied appellant’s request for an oral hearing.

FACTUAL HISTORY
On June 2, 2004 appellant, then a 39-year-old building manager, filed a traumatic injury
claim alleging that she sustained injury to her left ankle at work on June 2, 2004 when she
twisted it while walking on a gravel surface. Appellant stopped work on June 2, 2004. The
Office accepted that appellant sustained a left ankle sprain and paid appropriate compensation
for periods of disability.
Appellant initially received treatment for her condition from Alex Kor, a podiatrist, who
indicated that appellant had continuing symptoms in her left ankle such as pain, numbness and
swelling. Bone scan testing obtained on October 18, 2004 showed abnormal uptake at the left
ankle joint medially and magnetic resonance imaging (MRI) scan testing obtained on
November 5, 2004 showed “an area of an extensive contusion of the posterior part of the tibia.”
On March 16, 2005 Dr. P. Singh Ajrawat, a Board-certified internist specializing in pain
medicine, stated that appellant had RSD of the left leg, myofascial pain disorder and pain
associated with stress and depression due to her June 2, 2004 employment injury. He indicated
that this finding was supported by the fact that appellant had constant burning pain at times
throbbing in nature, a burning sensation in the left ankle, numbness and tingling in the left leg
and swelling in the left foot. Dr. Ajrawat noted that November 5, 2004 MRI scan testing showed
extensive contusions in the left ankle area and supported his findings.
In a report dated May 18, 2005, Dr. Ajrawat repeated his opinion that appellant sustained
RSD of the left leg, myofascial pain disorder and pain-related depression due to her June 2, 2004
employment injury. He again noted that November 5, 2004 MRI scan testing showed extensive
contusions in the left ankle area.
Appellant asserted that she sustained RSD of the left leg, myofascial pain disorder and
pain-related depression due to her June 2, 2004 employment injury and also claimed that she
sustained disability for the periods March 6 to 17 and April 3 to October 27, 2005 due to her
June 2, 2004 employment injury.
The Office referred appellant to Dr. Robert A. Smith, a Board-certified orthopedic
surgeon, for further evaluation of her employment-related medical conditions. On September 13,
2005 Dr. Smith determined that appellant did not sustain RSD of the left leg, myofascial pain
disorder or pain-related depression due to her June 2, 2004 employment injury. He noted that
examination of appellant’s left ankle showed no evidence of swelling, bruising, redness,
dependent rubor, atrophic changes or any muscle atrophy. Dr. Smith indicated that appellant had
normal findings on range of motion or strength testing of her left ankle and stated that he was not
qualified to evaluate whether appellant had a stress-related condition.
In a report dated January 6, 2006, Dr. Ajwarat stated that he disagreed with Dr. Smith’s
opinion. He indicated that bone scan testing and appellant’s clinical findings supported his
diagnosis.
In a March 9, 2006 decision, the Office denied appellant’s claims that she sustained RSD
of the left leg, myofascial pain disorder, or pain-related depression due to her June 2, 2004

2

employment injury and that she sustained disability for the periods March 6 to 17 and April 3 to
October 27, 2005 due to her June 2, 2004 employment injury. The Office found that the weight
of the medical evidence rested with the opinion of Dr. Smith and posited that the opinion of
Dr. Ajrawat was of limited probative value.
On May 1, 2006 appellant requested a hearing before an Office hearing representative
regarding her claim. In a May 23, 2006 report, the Office denied appellant’s claim for a hearing.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of her claim including the fact that the individual is
an “employee of the United States” within the meaning of the Act, that the claim was timely filed
within the applicable time limitation period of the Act, that an injury was sustained in the
performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.2 The medical evidence
required to establish a causal relationship between a claimed period of disability and an
employment injury is rationalized medical opinion evidence. Rationalized medical opinion
evidence is medical evidence which includes a physician’s rationalized opinion on the issue of
whether there is a causal relationship between the claimant’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.3
Section 8123(a) of the Act provides in pertinent part: “If there is disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make an examination.”4 When there are
opposing reports of virtually equal weight and rationale, the case must be referred to an impartial
medical specialist, pursuant to section 8123(a) of the Act, to resolve the conflict in the medical
evidence.5
ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained a left ankle sprain on June 2, 2004.
Appellant asserted that she sustained RSD of the left leg, myofascial pain disorder and painrelated depression due to her June 2, 2004 employment injury and also claimed that she sustained
1

5 U.S.C. §§ 8101-8193.

2

Elaine Pendleton, 40 ECAB 1143, 1145 (1989). The Board has held that an emotional condition related to
chronic pain and limitations resulting from an employment injury is covered under the Act. See Arnold A. Alley, 44
ECAB 912, 921-22 (1993); Charles J. Jenkins, 40 ECAB 362, 367 (1988).
3

See Donna Faye Cardwell, 41 ECAB 730, 741-42 (1990).

4

5 U.S.C. § 8123(a).

5

William C. Bush, 40 ECAB 1064, 1975 (1989).

3

disability for the periods March 6 to 17 and April 3 to October 27, 2005 due to her June 2, 2004
employment injury.
The Board finds that appellant has not submitted any rationalized report from a qualified
specialist showing that she has an emotional condition due to her June 2, 2004 injury. In several
reports, Dr. Ajrawat, an attending Board-certified internist specializing in pain medicine,
indicated that she had pain associated with stress and depression, but he did not provide any
explanation for this opinion.
However, the Board finds that there is a conflict in the medical opinion between
Dr. Ajrawat and Dr. Smith, a Board-certified orthopedic surgeon who served as an Office
referral physician, regarding whether she had employment-related RSD of the left leg or
myofascial pain disorder.
In March 16 and May 18, 2005 and January 6, 2006 reports, Dr. Ajrawat stated that
appellant had RSD of the left leg and myofascial pain disorder due to her June 2, 2004
employment injury. He indicated that this finding was supported by the fact that appellant’s
constant burning pain at times throbbing in nature, a burning sensation in the left ankle,
numbness and tingling in the left leg and swelling in the left foot. Dr. Ajrawat noted that
November 5, 2004 MRI scan testing showed extensive contusions in the left ankle area and
asserted that this testing supported his findings.
In contrast, Dr. Smith determined on September 13, 2005 that appellant did not sustain
RSD of the left leg or myofascial pain disorder due to her June 2, 2004 employment injury. He
noted that examination of appellant’s left ankle showed no evidence of swelling, bruising,
redness, dependent rubor, atrophic changes or any muscle atrophy. Dr. Smith also indicated that
appellant’s range of motion and strength testing was normal.
In order to resolve the conflict, the Office should refer appellant and the case record,
pursuant to section 8123(a) of the Act, to an appropriate specialist or specialists for an impartial
medical examination and an opinion on the matter.6 The Office should consider whether such
additional development of the medical evidence shows that appellant has established
employment-related disability for the periods March 6 to 17 and April 3 to October 27, 2005.
After such development it deems necessary, the Office should issue an appropriate decision.
CONCLUSION
The Board finds that appellant did not establish an employment-related emotional
condition. The Board further finds that due to a conflict in the medical evidence the case is not
in posture for decision regarding whether appellant met her burden of proof to establish that she

6

See supra note 5 and accompanying text.

4

sustained employment-related RSD of the left leg or myofascial pain disorder due to her June 2,
2004 employment injury.7
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
May 9, 2006 decision is set aside and the case remanded to the Office for further proceedings
consistent with this decision of the Board.
Issued: February 27, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

Due to the Board’s holding with respect to the first issue of this case, it would be premature to consider the
second issue, i.e., whether appellant met her burden of proof to establish that she sustained employment-related
disability for the periods March 6 to 17 and April 3 to October 27, 2005. Moreover, given the Board’s findings on
the merits of appellant’s case, it is unnecessary to consider the nonmerit issue, i.e., whether the Office properly
denied appellant’s hearing request.

5

